Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2019, 03/27/2020, and 09/16/2020 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 8 recite “parallel to a length direction”; however, the disclosure does not reveal what the applicant regards as “a length direction”. Therefore, this limitation is undefined and for prosecution, the limitation will be interpreted to mean parallel to a side of the staining platform. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kram et al (US20080102006A1 published 05/11/2008; hereinafter Kram).
Regarding claim 1, Kram teaches a sample staining device (an apparatus is disclosed for contacting a liquid to a surface of a substantially flat substrate – paragraph 45), comprising 
a staining platform (platen 10 – Fig. 1) provided with a staining liquid supplying portion (robotic dispenser 204 – Fig. 4A) and a cleaning liquid supplying portion (nozzle 202 – Fig. 4A), 
a supporting structure located on both sides of the staining platform and configured to form a gap (capillary space 18 – Fig. 1 and paragraph 36) between a slide (substantially flat substrates 16 can be a microscope slide – Fig. 1 and paragraph 31) and a surface of the staining platform, and 
a slide driving mechanism (substrate transporter 1114 – Fig. 13) configured to maintain a clearance movement of the slide (“a clearance movement” is interpreted as a driving mechanism 
Regarding claim 2, Kram teaches the sample staining device according to claim 1, wherein the staining platform has a staining area (robotic dispenser 204 and liquid application station 200 – Fig.4A) and a cleaning area (nozzle 202 and liquid application station 200 – Fig.4A) along a passing direction of the slide (Kram teaches a device capable of moving a substrate is moved across liquid application stations – Figs. 5A-D and 6A-D) (“along a passing direction of the slide” is interpreted as a slides passes a staining area and cleaning area), and the staining area and the cleaning area are provided with independent working liquid output structures (nozzle 202 and robotic dispenser 204 are associated with separate liquid application stations 200 – Fig. 4A), respectively.
Regarding claim 3, Kram teaches the sample staining device according to claim 2, wherein each of the working liquid output structures (an aperture through the platen 206 – Fig. 4A) comprises a liquid outlet located on the surface of the staining platform (the aperture is on the surface of the liquid application station - Fig. 4 and Fig. 5A) and configured to supply a working liquid to the staining platform (the aperture applies a liquid to a substrate – paragraphs 48 and 50).
Regarding claim 4, Kram teaches the sample staining device according to claim 2, wherein each of the working liquid output structures (liquid application station 400 – paragraph 59) comprises a liquid supplying groove (a plurality of channels 402 – paragraph 59 and Fig. 6C) located on the surface of the staining platform and provided with a liquid outlet (a plurality of channels 402 each having an aperture 404 for liquid delivery – paragraph 59 and Fig. 6C).
Regarding claim 5
Regarding claim 6, Kram teaches the sample staining device according to claim 4, wherein a working liquid supplement groove (channel 402 – Fig. 6C) in communication with the liquid outlet (each channel 402 has an aperture 404 – Fig. 6C) is provided in front of the liquid supplying groove along the passing direction of the slide (a plurality of channels 402 positioned one in front of the other – Fig. 6C), the working liquid supplement groove located in the staining area is configured to output a staining liquid to the staining area (the channel 402 is capable of delivering a hematoxylin dye – Fig. 6C and paragraph 65), and the working liquid supplement groove located in the cleaning area is configured to output a cleaning liquid to the cleaning area to wash a residual staining liquid (the channel 402 is capable of delivering a washing solution such as ethanol – Fig. 6C and paragraph 65).
Regarding claim 7, Kram teaches the sample staining device according to claim 1, wherein the staining platform is provided with an overflow groove (intersecting gaps 20a and 20b – Fig. 2) on a periphery thereof, and the overflow groove is configured to discharge an excessive amount of the staining liquid or the cleaning liquid (intersecting gaps 20a and 20b can be independently connected to different waste containers and are capable of discharging excess liquids – paragraph 39).
Regarding claim 8, Kram teaches the sample staining device according to claim 7, wherein the overflow groove (intersecting gaps 20a and 20b – Fig. 2) is disposed parallel to a length direction of the staining platform (intersecting gaps 20a and 20b are parallel to the edges of the platen portions 10a and 10b – Fig. 2; see interpretation in 112b rejection above).
Regarding claim 9
Regarding claim 10, Kram teaches the sample staining device according to claim 9, further comprising a detector configured to (a code reader – paragraph 69) detect whether the slide reaches a corresponding working area (the code reader is capable of detecting a slide – paragraph 69), the detector being communicatively coupled to the main control module (code on each slide is read by a code reader, and the instructions that are on the code, or are referenced by the code, are used to determine the treatments to be performed on a given slide on one or more of the platens – paragraph 69).
Regarding claim 11, Kram teaches the sample staining device according to claim 9, wherein the staining platform is provided with a heating assembly in a predetermined area thereon (liquid application station of a platen also can include a heater – paragraph 43), and the heating assembly is configured to heat the slide or a working liquid (can be used to raise or lower the temperature of a liquid and a sample and a substrate as well – paragraph 43).
Regarding claim 12, Kram teaches the sample staining device according to claim 1, wherein the slide driving mechanism is a threaded spindle mechanism (the substrate transporter is a pair of helical screws 904 that operate together as a screw drive to convey microscope slides – paragraph 67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US3667896A – teaches a staining apparatus of claim 1
US20100028978A1 – teaches a staining apparatus with heating
WO2009085842A1 – teaches a staining apparatus of claim 1
WO2011060387A1 – teaches an apparatus for applying liquids to a slide
US8932543B2 –  teach a cartridge staining device

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797